Citation Nr: 1118463	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case (SOC) with respect to this claim in January 2009.  The Veteran appeared for a travel board hearing in September 2010, at which time the record was held open for 30 days to enable the Veteran to submit additional evidence.  Thereafter, the Veteran submitted additional evidence that was received on November 3, 2010.  The Board sent the Veteran a letter in February 2011 to determine whether the Veteran wanted to waive RO jurisdiction of the additional evidence.  In March 2011 the Veteran replied and requested that the claim be sent back to the RO for review of the additional evidence that he submitted.  While the Veteran's representative subsequently submitted a form waiving RO review, this was not signed.  In contrast, the form requesting an RO review that was submitted by the Veteran was signed by him.  Therefore, the Board concludes that there was no valid waiver, and that the appeal must be remanded for initial consideration of the new evidence by the RO in accordance with the wishes of the Veteran.  See 38 C.F.R § 20.1304(c). 



Accordingly, the case is REMANDED for the following action:

After consideration of all the evidence added to the Veteran's claim file since SOC dated in January 2009, the Veteran's claim for an initial rating in excess of 30 percent for PTSD should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


